Slip Op. 18-60

                UNITED STATES COURT OF INTERNATIONAL TRADE


 AN GIANG FISHERIES IMPORT AND
 EXPORT JOINT STOCK COMPANY ET AL.,

        Plaintiffs and Consolidated Plaintiffs,

        and

 VIETNAM ASSOCIATION OF SEAFOOD
 EXPORTERS AND PRODUCERS ET AL.,

        Plaintiff-Intervenor and Consolidated
        Plaintiff-Intervenors,                        Before: Claire R. Kelly, Judge

 v.                                                   Consol. Court No. 14-00109

 UNITED STATES,

        Defendant,

        and

 CATFISH FARMERS OF AMERICA ET AL.,

        Defendant-Intervenors and
        Consolidated Defendant-Intervenors.


                                         OPINION

[Sustaining the U.S. Department of Commerce’s second remand determination in the
ninth antidumping duty administrative review of certain frozen fish fillets from the Socialist
Republic of Vietnam.]

                                                                       Dated: May 24, 2018

Matthew Jon McConkey, Mayer Brown LLP, of Washington, DC, argued for Plaintiffs,
Consolidated Plaintiff-Intervenors, and Consolidated Defendant-Intervenors An Giang
Fisheries Import and Export Joint Stock Company; Cuu Long Fish Joint Stock Company;
Hiep Thanh Seafood Joint Stock Company; NTSF Seafoods Joint Stock Company; QVD
Food Company Ltd.; Southern Fishery Industries Company, Ltd.; Vinh Hoan Corporation;
Consol. Court No. 14-00109                                                          Page 2

Asia Commerce Fisheries Joint Stock Company; and International Development and
Investment Corporation.

Jonathan Mario Zielinski and Heather Kay Pinnock, Cassidy Levy Kent (USA) LLP, of
Washington, DC, argued for Consolidated Plaintiffs, Defendant-Intervenors, and
Consolidated Defendant-Intervenors Catfish Farmers of America; America’s Catch;
Alabama Catfish Inc. d/b/a Harvest Select Catfish, Inc.; Heartland Catfish Company;
Magnolia Processing, Inc. d/b/a Pride of the Pond; and Simmons Farm Raised Catfish,
Inc. On the brief was Nazakhtar Nikakhtar.

John Joseph Kenkel, deKieffer & Horgan PLLC, of Washington, DC, for Consolidated
Plaintiff Binh An Seafood Joint Stock Company.

Jordan Charles Kahn, Grunfeld Desiderio Lebowitz Silverman & Klestadt, LLP, of
Washington, DC, argued for Consolidated Plaintiff, Plaintiff-Intervenor, Consolidated
Plaintiff-Intervenor, and Consolidated Defendant-Intervenor Vietnam Association of
Seafood Exporters and Producers.

Kara Marie Westercamp, Trial Attorney, U.S. Department of Justice, Commercial
Litigation Branch, Civil Division, of Washington, DC, argued for Defendant. With her on
the brief were Chad A. Readler, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Patricia M. McCarthy, Assistant Director. Of Counsel on the brief was David
W. Richardson, Senior Attorney, Office of Chief Counsel for Trade Enforcement and
Compliance, U.S. Department of Commerce, of Washington, DC. Also appearing as Of
Counsel was Kristen McCannon, U.S. Department of Commerce, of Washington, DC.

       Kelly, Judge:     Before the court is the U.S. Department of Commerce’s

(“Department” or “Commerce”) second remand determination in the ninth antidumping

duty (“ADD”) administrative review of certain frozen fish fillets from the Socialist Republic

of Vietnam (“Vietnam”), filed pursuant to the court’s order in An Giang Fisheries Import

and Export Joint Stock Company v. United States, 41 CIT __, 236 F. Supp. 3d 1352

(2017). See Final Results of Redetermination Pursuant to An Giang Fisheries Import and

Export Joint Stock Company et al., Consol. Court No. 14-00109, Slip Op. 17-00082 (July

10, 2017), Sept. 22, 2017, ECF No. 167 (“Second Remand Results”); see also An Giang
Consol. Court No. 14-00109                                                       Page 3

Fisheries Import and Export Joint Stock Company v. United States, 41 CIT __, __, 236 F.

Supp. 3d 1352, 1361 (2017) (“An Giang II”).

      The court remanded Commerce’s final determination and first remand

determination on the issue of calculating a surrogate value for respondent Vinh Hoan

Corporation’s (“Vinh Hoan”) fish oil byproduct in this review. See An Giang II, 41 CIT at

__, 236 F. Supp. 3d at 1358–61; An Giang Fisheries Import and Export Joint Stock

Company v. United States, 40 CIT __, __, 179 F. Supp. 3d 1256, 1285 (2016) (“An Giang

I”); Certain Frozen Fish Fillets From [Vietnam], 79 Fed. Reg. 19,053 (Dep’t Commerce

Apr. 7, 2014) (final results of ADD administrative review and new shipper review; 2011–

2012), as amended 79 Fed. Reg. 37,714 (Dep’t Commerce July 2, 2014) and

accompanying Certain Frozen Fish Fillets from [Vietnam]: Issues and Decision Mem. for

the Final Results of the Ninth Admin. Review and Aligned New Shipper Review, (Mar. 28,

2014), ECF No. 29-3 (“Final Decision Memo”).        The court ordered that, on second

remand, Commerce must further explain or reconsider its decision to construct a value

for respondent Vinh Hoan’s fish oil byproduct rather than to select the best surrogate

value for fish oil from the values placed on the record. An Giang II, 41 CIT at __, 236 F.

Supp. 3d at 1358–61.

      On second remand, Commerce further explains its determination to construct a

surrogate value price for Vinh Hoan’s fish oil, and provides further explanation as to why

that method is reasonable based on the record and why the resulting value constitutes

the best available information for valuing the fish oil byproduct. Commerce has complied

with the court’s remand order in An Giang II, Commerce’s explanation is reasonable, and
Consol. Court No. 14-00109                                                             Page 4

its findings are supported by substantial evidence. Accordingly, the Second Remand

Results are sustained.

                                      BACKGROUND

       The court assumes familiarity with the facts of this case as discussed in the two

prior opinions, see An Giang II, 41 CIT at __, 236 F. Supp. 3d at 1354–56; An Giang I, 40

CIT at __, 179 F. Supp. 3d at 1261–62, and here recounts the facts relevant to the court’s

review of the Second Remand Results.

       In the final determination, Commerce selected Indonesian import data under HTS

1504.20.9000 as the best available information to value Vinh Hoan’s fish oil byproduct in

this review. See Final Decision Memo at 78–86. Commerce explained that it had

concerns that the HTS category was too broad because it included values for both refined

and unrefined fish oil, and Vinh Hoan’s byproduct is solely unrefined fish oil. Id. at 82.

Commerce explained that it “finds that the value derived from the Indonesian GTA import

data under HTS 1504.20.9000 is unrepresentative of Vinh Hoan’s ‘unrefined’ fish oil

because this value likely reflects ‘refined’ fish oil prices.” Id. at 83. To address its concern

about overbreadth, Commerce “capped” the HTS value at a value for unrefined fish oil,

calculated using Vinh Hoan’s factor of production (“FOP”) data, as it had in the eighth

review. See id. at 81–83. Commerce explained that it was “capping” the Indonesian

import data value for HTS 1504.20.9000 at a value representative of Vinh Hoan’s fish oil,

derived from a build-up of FOPs used to produce unrefined fish oil. See id. at 82–82.

Commerce explained that such a cap was warranted because the import value was

greater than the value for whole fish, the main input, and it would be “unreasonable that
Consol. Court No. 14-00109                                                       Page 5

the [surrogate value] for Vinh Hoan’s fish oil by-product derived from whole fish would be

higher than its main input (i.e., whole fish).” Id. at 82.

       In An Giang I, the court determined that what Commerce referred to as a “cap” of

the Indonesian data was “in fact a rejection of the import data in favor of a [constructed

value].” An Giang I, 40 CIT at __, 179 F. Supp. 3d at 1281–82. The court stated that,

until Commerce acknowledged that it was actually constructing a value rather than

capping a surrogate value from an existing data source, the court could not review

whether Commerce’s selection of the Indonesian import data was reasonable because it

was not clear whether and how Commerce actually valued Vinh Hoan’s fish oil byproduct

using the Indonesian import data. Id., 41 CIT at __, 179 F. 3d at 1282–83. The court

noted that,

       [a]lthough the court cannot say Commerce unreasonably concluded that
       Vinh Hoan’s fish oil is unrefined fish oil (a low value-added product),
       Commerce has not explained why it is reasonable to depart from its normal
       methodology of choosing the best [surrogate value] data source to value
       respondents’ fish oil byproduct. . . . Commerce may have good reason to
       go beyond its stated methodology and construct a value instead of choosing
       the best available [surrogate value] data source on the record to value fish
       oil. If so, Commerce needs to state what it is doing and explain why this
       alternative methodology is reasonable so that the court may review
       Commerce’s methodology and determination.

Id. (internal citation omitted). The court remanded Commerce’s determination on this

issue for the agency to clarify its methodology. See id., 40 CIT at __, __, 179 F. Supp.
3d at 1283, 1285.

       On first remand, Commerce continued to refer to its methodology as a “cap.” See

generally Final Results of Redetermination Pursuant to An Giang Fisheries Import and

Export Joint Stock Company et al., v. United States, Consol. Court No. 14-00109, Slip
Consol. Court No. 14-00109                                                            Page 6

Op. 16-55 (June 7, 2016) at 13–17, 22–26, Feb. 10, 2017, ECF No. 151-1. Commerce

again explained that it had “capped” the HTS 1504.20.9000 data at a value for unrefined

fish oil based on Vinh Hoan’s own FOP data. See id. at 14–15. Commerce again

concluded that the HTS data was not representative of Vinh Hoan’s unrefined fish oil

byproduct because the HTS value was significantly higher than the main input and

includes data values for both refined and unrefined fish oil. See id. Commerce explained

that, pursuant to its practice, such a cap was appropriate because the HTS data value

was higher than the value of the main input, whole live fish, and a surrogate value priced

above the value of the main input would be unreasonable. Id. at 14. Commerce explained

that “the use of the contemporaneous, recently verified FOP data to produce unrefined

fish oil provided by Vinh Hoan, provides a more accurate cap than the [surrogate value]

for live whole fish, improves the accuracy of the Department’s dumping calculation, and

represents the best available information.” Id. at 17.

       In An Giang II, the court again determined that Commerce had still not explained,

or even “squarely acknowledged,” An Giang II, 41 CIT at __, 236 F. Supp. 3d at 1359,

that it was using a constructed value rather than selecting a surrogate value for fish oil

from the values available on the record. Id., 41 CIT at __, 236 F. Supp. 3d at 1359–61.

The court explained that, although the agency had determined that Indonesian import

data for HTS 1504.20.9000 constitutes the best available information, “Commerce does

not actually use the import data for fish oil [under HTS 1504.20.9000 as a surrogate

value],” but instead “builds a constructed value for the fish oil using fish oil FOPs and calls

this value a ‘cap.’” Id., 41 CIT at __, 236 F. Supp. 3d at 1359. The court determined that
Consol. Court No. 14-00109                                                        Page 7

Commerce had, without explanation, deviated from its standard practice of choosing “the

best existing surrogate value data source for fish oil from the alternative sources” on the

record. See id., 41 CIT at __, 236 F. Supp. 3d at 1358. The court remanded again for

the agency to explain why constructing a value from fish oil FOPs, rather than using

alternative available surrogate value data, constitutes the best available information, or

reconsider its determination. Id., 41 CIT at __, 236 F. Supp. 3d at 1360–61.

      Commerce issued the Second Remand Results on September 22, 2017. On

second remand, Commerce acknowledged that it constructed a value for the fish oil

surrogate value rather than capping a surrogate value already on the record. Second

Remand Results at 11 n.59 (“Based on the Court’s ruling, we will no longer refer to the

[surrogate value] used to value fish oil as a cap, but instead as a value the Department

calculated to yield a more reasonable result.”). Commerce explained that constructing a

value based on Vinh Hoan’s FOPs provided a more accurate value than any of the other

potential surrogate values on record in this review because it was based on “verified

information submitted from Vinh Hoan’s own books and records,” which is specific,

reliable, and meets the Department’s other selection criteria, while the alternative

surrogate values that had been placed on the record did not. See id. at 13–14. The

agency emphasized that, in this case, building up a value complies with its statutory

mandate to calculate the most accurate dumping margins possible based on the record.

Id. at 11. For these reasons, Commerce explained, it found that the calculated fish oil

surrogate value constitutes the best available information on the record of this review.
Consol. Court No. 14-00109                                                                Page 8

See id. at 2–14. Vinh Hoan’s margin calculation did not change on second remand. Id.

at 2.

                      JURISDICTION AND STANDARD OF REVIEW

        The court continues to have jurisdiction pursuant to section 516A(a)(2)(B)(iii) of the

Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2012), 1 and 28 U.S.C.

§ 1581(c) (2012), which grant the court authority to review actions contesting the final

determination in an administrative review of an antidumping duty order. “The court shall

hold unlawful any determination, finding, or conclusion found . . . to be unsupported by

substantial evidence on the record, or otherwise not in accordance with law.” 19 U.S.C.

§ 1516a(b)(1)(B)(i). “The results of a redetermination pursuant to court remand are also

reviewed ‘for compliance with the court’s remand order.’”                    Xinjiamei Furniture

(Zhangzhou) Co. v. United States, 38 CIT __, __, 968 F. Supp. 2d 1255, 1259 (2014)

(quoting Nakornthai Strip Mill Public Co. v. United States, 32 CIT 1272, 1274, 587 F.

Supp. 2d 1303, 1306).

                                          DISCUSSION

        On second remand, Commerce acknowledges that it constructed a value for Vinh

Hoan’s unrefined fish oil byproduct to be offset in this review. See Second Remand

Results at 11–13. Plaintiff continues to challenge Commerce’s use of that constructed

value, and argues that it was unreasonable to set aside the Indonesian import data for

HTS 1504.20.9000 because that data is not overbroad and its value is not unreasonably



1
 Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of Title 19
of the U.S. Code, 2012 edition.
Consol. Court No. 14-00109                                                        Page 9

high. See Pl.’s Comments on the Final Results of Redetermination Pursuant to 2nd

Remand at 5–27, Dec. 14, 2017, ECF No. 172 (“Pl.’s Second Remand Comments”).

Defendant responds that constructing a value in this case using FOP data reported by

Vinh Hoan and verified by Commerce resulted in the most accurate surrogate value

available on this record, so it was reasonable for Commerce not to use the Indonesian

HTS 1504.20.9000 data.       See Def.’s Resp. Pl.’s Comments on Second Remand

Redetermination at 6–18, Feb. 23, 2018, ECF No. 185 (“Def.’s Second Remand

Comments”). Defendant emphasizes that Commerce determined that the import data for

the Indonesian HTS 1504.20.9000 category would not be a reasonable surrogate value

because the import data is not specific to, and thus not representative of the value of,

Vinh Hoan’s unrefined fish oil. See id. at 5, 9–12, 19.

       In non-market economy cases, Commerce obtains the normal value of the subject

merchandise by adding the value of the FOPs used to produce the subject merchandise

together with “an amount for general expenses and profit plus the cost of containers,

coverings, and other expenses.” 19 U.S.C. § 1677b(c)(1). Commerce offsets that figure

with the production costs of any byproducts generated during the production process that

the respondent sold. Commerce values the byproduct offset and other FOPs using “the

best available information regarding the values of such factors in a market economy

country or countries. . . .” 19 U.S.C. § 1677b(c)(1). Commerce’s methodology for

selecting the best available information evaluates data sources based upon their: (1)

specificity to the input; (2) tax and import duty exclusivity; (3) contemporaneity with the

period of review; (4) representativeness of a broad market average; and (5) public
Consol. Court No. 14-00109                                                       Page 10

availability. See Final Decision Memo at 13; Import Admin., U.S. Dep’t Commerce, Non-

Market Economy Surrogate Country Selection Process, Policy Bulletin 04.1 (2004),

available at http://enforcement.trade.gov/policy/bull04-1.html (last visited May 21, 2018).

Commerce’s practice for selecting the best available information to value individual FOPs

favors selecting a data source that satisfies the breadth of its selection criteria where

possible. See Final Decision Memo at 13. Although Commerce has discretion to decide

what constitutes the best available information, see QVD Food Co. v. United States, 658
F.3d 1318, 1323 (Fed. Cir. 2011), Commerce must ground its selection of the best

available information in the overall purpose of the ADD statute, calculating accurate

dumping margins. See Shakeproof Assembly Components, Div. of Illinois Tool Works,

Inc. v. United States, 268 F.3d 1376, 1382 (2001); see also Lasko Metal Prods., Inc. v.

United States, 43 F.3d 1442, 1443 (Fed. Cir. 1994) (“[T]here is much in the statute that

supports the notion that it is Commerce’s duty to determine margins as accurately as

possible, and to use the best information available to it in doing so.”); Rhone Poulenc,

Inc. v. United States, 899 F.2d 1185, 1191 (Fed. Cir. 1990).

      Here, Commerce deviates from its standard methodology of selecting an already-

established value from sources placed on the record. Commerce explains that this

decision is, however, not a deviation from its overall practice “to follow [its] statutory

mandate to select [surrogate values] from the best available information,” which

Commerce emphasizes it has done here by constructing a value using the FOPs placed

on the record by Vinh Hoan. Second Remand Results at 11. Commerce explains that,

because there were no reasonable established surrogate values available, constructing
Consol. Court No. 14-00109                                                        Page 11

a value using the respondent’s own FOP data is preferable in this case as it will result in

a more accurate value for the fish oil byproduct. See id. at 11–14. Commerce states:

       The record of this review contained additional information beyond the
       sources proffered by the interested parties concerning fish oil, specifically,
       all of the FOPs consumed by Vinh Hoan to produce fish oil. Because this
       additional information was on the record, we were able to evaluate whether
       this information could credibly be used to value fish oil. We reiterate that
       we have calculated [surrogate values] using record information in other
       cases where the record contains the requisite information to do so, and the
       record calculated [surrogate value] information represented the best
       available information.

Id. at 11. On this record, Commerce’s decision is reasonable.

       Commerce explains that a constructed value would achieve a more accurate

surrogate value than the existing values from sources placed on the record. Second

Remand Results at 13–14. There were six potential surrogate values placed on the

record in this administrative review: five price quotes for fish oil from five different

companies and the GTA import data for Indonesian HTS category 1504.20.9000. Id. at

3. Among the five price quotes, two were from Indonesian companies, two were from

Indian companies, and one was from a Bangladeshi company. Id. On second remand,

Commerce reexamined each of the values to determine whether any would satisfy the

standard selection criteria and accordingly be a reasonable surrogate value. See id. at

4–11. Commerce concluded that none of the five price quotes satisfied more than two of

the selection criteria, and that none were reliable values. See id. at 4–9.

       Regarding the HTS data, Commerce determined that, while satisfying the other

four criteria, the data was not specific to Vinh Hoan’s unrefined fish oil because HTS

category 1504.20.9000 covers both refined and unrefined fish oil, such that the value of
Consol. Court No. 14-00109                                                                  Page 12

the import data is not representative of Vinh Hoan’s fish oil. Second Remand Results at

9–10. Commerce determined that the data within HTS 1504.20.9000 is not “sufficiently

similar to the fish oil by-product produced by Vinh Hoan,” id. at 9, because that HTS

category covers “unrefined fish oil that is packaged and containerized for international

shipment, as well as high value refined fish oil containing Omega-3 fatty acids,” in addition

to unrefined, unpackaged fish oil such as Vinh Hoan’s. Id. at 9–10. Commerce explained

that this lack of specificity of the HTS import data is concerning and significant on these

facts, where the import data value is high relative to the main input, whole, live fish. Id.

at 10. Given the price disparity between the HTS data and the main input, Commerce

determined that the HTS data is more representative of refined than unrefined fish oil. 2

See id. at 10–11, 16–17. Thus, Commerce concluded that the import data for HTS


2
   Commerce also emphasized that the surrogate value derived from the Indonesian HTS
1504.20.9000 data would exceed the value of the main input and of the subject merchandise,
which would be an unreasonable result for this byproduct. Second Remand Results at 10–11. In
response, Plaintiff argues that, in this case, it is not unreasonable for the HTS value to exceed
the value of the main input (whole, live fish) because more fish are required to make one kilogram
of fish oil than one kilogram of fish. See Pl.’s Second Remand Comments at 17–18. As an initial
matter, Defendant contends that this argument was not exhausted before the agency. Def.'s
Second Remand Comments at 17. Plaintiff responds that it has consistently argued in these
proceedings that there is not a rational connection between the value of a live fish and the
byproduct it is producing. See Oral Arg. at 00:13:51–00:18:25, Apr. 11, 2018, ECF No. 198.
Nevertheless, Plaintiff’s argument is unpersuasive. Plaintiff argues that “the fish oil value that will
actually be used for purposes of deducting the by-product offset is not higher than the value of
the main input,” because the correct inquiry is not the value of the byproduct but “the value
applicable to the amount of fish oil obtained from the FOPs used to obtain 1 kg of the subject
merchandise, which will only be a fraction of $3.10/kg.” Pl.’s Second Remand Comments at 18.
Even accepting Plaintiff’s argument as correct, the argument by itself does not undermine
Commerce’s justification for rejecting the HTS import data as unrepresentative and overbroad in
light of the fact that Vinh Hoan’s byproduct is low value, minimally processed, unpackaged,
unrefined fish oil. Commerce did not determine that the value was inappropriate simply because
its value was greater than the main input; instead, Commerce found the data inappropriate
because of the high value in combination with the fact that the heading contained refined fish oil
where Vinh Hoan’s fish oil is unrefined. On these facts, Plaintiff has not demonstrated that
Commerce’s determination to use the constructed FOP value is unreasonable.
Consol. Court No. 14-00109                                                           Page 13

1504.20.9000 is “overly broad and not specific to the low value, unrefined fish oil produced

by Vinh Hoan[.]” Id. at 10.

       The record supports Commerce’s determination. Commerce explained that Vinh

Hoan’s “low value, unrefined fish oil” is “physically dissimilar to many of the products

covered” by the heading, and that the value derived from the heading would exceed the

value of the main input and of the subject merchandise. Second Remand Results at 9–

10. Record evidence indicates that Vinh Hoan’s byproduct is unrefined fish oil. See id.

at 9 (citing Commerce Mem. re: Verification of the Sales and [FOP] Response of Vinh

Hoan Corporation, PD 393, bar code 3110870-01 (Dec. 14, 2010), Consol. Court No. 13-

00156). 3   Commerce concluded that, because Vinh Hoan’s fish oil is unrefined and of

lower value, the Indonesian HTS 1504.20.9000 data would constitute an unrepresentative

surrogate value. Id. at 10–11, 13–14. It is reasonable for Commerce to determine that,

on this record, the surrogate value that results from the use of data from HTS category

1504.20.9000 is not representative of the value of Vinh Hoan’s byproduct because many

of the products covered by that category are not sufficiently similar to Vinh Hoan’s

unrefined fish oil. The agency therefore constructed a value using Vinh Hoan’s own

reported FOP data, which it considered would result in a more accurate value. Id. at 13–

14. On this record, Commerce’s determination is reasonable.

       Commerce has explained why it deviated from its usual practice and constructed

a value using Vinh Hoan’s FOP data in this review, and the method used by the agency


3
 This document is filed on the administrative record of Vinh Hoan Corporation v. United States,
Consol. Court No. 15-00156. See Admin. Record, June 19, 2013, ECF No. 27, Consol. Court No.
13-00156.
Consol. Court No. 14-00109                                                         Page 14

to construct a value in this case is reasonable. Commerce used the respondent’s own

reported FOP data to build up a price that reflects the value of that respondent’s fish oil

byproduct. Second Remand Results at 11–14. These FOPs were provided by the

respondent and verified by the Department. Id. at 13.

       Plaintiff contends that Vinh Hoan’s unrefined fish oil is a “value-added product,”

such that a surrogate value (here, the HTS import data) that exceeds the value of the

main input is not an unreasonable category with which to value the byproduct. Pl.’s

Second Remand Comments at 18–23. Defendant contends that, despite this minimal

further processing, it would be unreasonable for the value of the fish oil to exceed that of

the main input. Def.’s Second Remand Comments at 16–17. Whether the product is

value-added does not undermine Commerce’s reasonable determination that the HTS

value covering “unrefined fish oil that is packaged and containerized for international

shipment, as well as high value refined fish oil containing Omega-3 fatty acids,” in addition

to unrefined, unpackaged fish oil such as Vinh Hoan’s, is not specific to Vinh Hoan’s fish

oil. Second Remand Results at 9–10.

       Finally, Plaintiff argues that Commerce’s determination on second remand that

Indonesian import data for HTS category 1504.20.9000 is not specific to Vinh Hoan’s fish

oil byproduct is not supported by the agency record because it is inconsistent with the

agency’s prior determinations in these proceedings that the HTS import data was specific.

See Pl.’s Second Remand Comments at 4–5, 14–16. Commerce explained in the second

remand that it in fact had expressed concern early on in the proceedings regarding the

specificity of the HTS import data: “In the [final determination], while we found the
Consol. Court No. 14-00109                                                            Page 15

Indonesia HTS to be contemporaneous, we also found it to be not sufficiently similar to

the fish oil by-product produced by Vinh Hoan.” Second Remand Results at 9; see id. at

16–17 (noting that, in the final determination, “the Department found that HTS

1504.20.90.00 is reflective of refined fish oil prices.” (citing Final Decision Memo at 76–

86)). While the second remand may have been the first time that the agency explicitly

stated that the HTS import data was not specific to Vinh Hoan’s unrefined fish oil,

throughout these proceedings Commerce consistently expressed concern that the HTS

data was overly broad, which was the reason that the agency decided to “cap” the import

value at a value more representative of unrefined fish oil. See Final Decision Memo at

82–84. Indeed, in the final determination, Commerce stated that

       the Department finds that the value derived from the Indonesian GTA import
       data under HTS 1504.20.90.00 is unrepresentative of Vinh Hoan’s
       “unrefined” fish oil because this value likely reflects “refined” fish oil prices.
               Nevertheless, the Department will continue to value fish oil using the
       Indonesian GTA import data under HTS 1504.20.9000 because it is the
       most specific of the available Indonesian HTS categories on the record and,
       by its terms, encompasses “unrefined” fish oil. Moreover, the GTA data is
       contemporaneous with the POR. And, as stated above, the Department
       previously found GTA data to be publicly available, free of taxes and duties,
       and representative of broad market averages. However, because of the
       concerns articulated [by Commerce with respect to representative value],
       the Department will “cap” the price of HTS 1504.20.9000 at the calculated
       CV of the FOPs and ratios used by Vinh Hoan to make fish oil, i.e., fish
       waste, labor and energy, plus surrogate ratios, to ensure that it is a fully-
       loaded fish oil value.

Id. at 83 (citations omitted). This passage clearly reflects a concern about the specificity

of the data, which formed the basis for Commerce’s decision to calculate a value more

representative of the value of the respondent’s fish oil byproduct. Accordingly, Plaintiff’s
Consol. Court No. 14-00109                                                        Page 16

argument that Commerce’s determination on second remand that the HTS import data is

not specific is inconsistent with prior findings on the record is unpersuasive.

                                      CONCLUSION

       For the foregoing reasons, the Second Remand Results in Commerce’s ninth

antidumping duty administrative review of certain frozen fish fillets from the Socialist

Republic of Vietnam comply with the court’s order in An Giang II, 41 CIT at __, 236 F.

Supp. 3d at 1361, are supported by substantial evidence, and are in accordance with law.

Therefore, the Second Remand Results are sustained. Judgment will enter accordingly.


                                                         /s/ Claire R. Kelly
                                                        Claire R. Kelly, Judge

Dated:May 24, 2018
      New York, New York